IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-67,729-01


IN RE DAVID SCHULMAN




ON PETITION FOR WRIT OF MANDAMUS
IN CAUSE NO. 07-07-0066-CR FROM THE

7TH COURT OF APPEALS -- AMARILLO



Per Curiam.

ORDER


	This is a motion for stay of proceedings in Solana v. State, No. 07-07-0066-CR and
a petition for writ of mandamus.  Relator seeks relief from an order requiring him to file a
motion to withdraw as counsel in the case.
	We GRANT Relator's motion to stay proceedings in the case of Solana v. State, No.
07-07-0066-CR before the 7th Court of Appeals in Amarillo.  However, before we rule on
Relator's Motion for Leave to File the Petition for Mandamus, we find the Respondent, 7th
Court of Appeals, should be afforded the opportunity to respond to the allegations and
arguments in the petition.  Any response shall be filed directly with this Court within thirty
days of the date of this order.  
IT IS SO ORDERED THIS THE   8th  DAY OF JUNE, 2007.

Do not Publish